DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the After Final amendment filed 6/23/2022.  As directed by the amendment, claims 11, 26 and 39 have been amended, and claims 20 and 23 have been cancelled. As such, claims 11-13, 16-19, 21, 22, 26, 27, 29-36 and 39 are pending in the instant application.

Allowable Subject Matter
Claims 11-13, 16-19, 21, 22, 26, 27, 29-36 and 39 are allowed.
The following is an examiner’s statement of reasons for allowance: The varying
conduit cross-sectional shapes taught by the prior art are either corrugations or tapering of all dimensions in the same direction, neither of which result in D-shapes at different longitudinal locations having different ratios of straight-to curved portions/different shapes that provide the same hydraulic diameter/different shapes where the width of the first shape at the manifold joint is greater than a width of the second shape twenty percent of a length towards the interface while the height of the first shape is less than the height the second shape, i.e. the width and height vary inversely. Accordingly, claims 11, 21, 22 and 37 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the claims. Claims 12, 13, 16-19, 26, 27 and 29-36 depend from claim 11 and are considered patentable by virtue of their dependence from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785